From Granville.
This being a penal act, is to be construed strictly. The case of the defendant is not within the letter of the act. The offense charged against the defendant, for which the forfeiture is sought to be recovered, is "acting as a justice of the peace after the act went into operation, without resigning his appointment as deputy clerk of the County Court." If, subsequently to the passing of the act, he had accepted
the appointment of deputy clerk, his office of                       (487) justice of the peace would have been thereby vacated; if, being deputy clerk, he had subsequently to the passing of the act accepted the office of justice of the peace, his appointment as deputy clerk would thereby have been vacated. This must be construed to be the true intent and meaning of the act; and the act declares that if any person shall presume to act in anyof the said offices, contrary to the true intent and meaning
of the act, he shall forfeit £ 50. The defendant's case does not *Page 332 
come within either branch of the act. He did not, after the passing thereof, either accept the appointment of deputy clerk or the office ofjustice of the peace. He held both before that act passed. Let judgment be entered for the defendant.
(488)